DETAILED ACTION
Claim Amendments
The claims dated 5/27/21 are entered. Claims 1, 13, and 17 are amended. Claims 9 and 12 are cancelled. Claims 1-8, 10-11, and 13-17 are pending and addressed below.

Allowable Subject Matter
Claims 1-8, 11, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest, in combination with all of the other limitations of independent claim 1, a pressure loss member located in a bypass channel which defines an annular gap which, in at least one position of a control element, forms a throughflow cross section in the bypass channel which is smaller than a gap formed by the control element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 1 wherein the throughflow cross section of the annular gap is independent of the position of the control element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In practice, this amounts to an illustration of the embodiment of Fig. 2 (the only embodiment having an annular gap) absent the pressure responsive spring element 66 (which is described as optional in Para. [0043]).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strezelczyk (US 2009/0025922).
Regarding claim 17, Strezelczyk teaches: a thermostat for a transmission oil circuit, comprising: a housing (body 10); a thermostat inlet (Po) provided in the housing (see Fig. 8); a thermostat outlet (Pi) provided in the housing (see Fig. 8); a bypass channel (10.6) which connects the thermostat inlet fluidically to the thermostat outlet (e.g. Fig. 4); a circuit inlet (10.9) which is connected fluidically to the thermostat inlet (e.g. Fig. 4); a circuit outlet (10.10) which is connected fluidically to the thermostat outlet (e.g. Fig. 4); a control element (60 and 52) disposed in axial alignment with the circuit inlet (see 
Regarding claim 10, the pressure loss member is configured as a pressure relief valve in the bypass channel (see Fig. 6-9) which pressure relief valve increases the flow cross section in the bypass channel if a defined pressure is reached (the pressure required to overcome spring 14).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozdras (US 2006/0108435).
Regarding claim 13, Kozdras teaches a thermostat for a transmission oil circuit comprising: a thermostat inlet (34); a thermostat outlet (36); a bypass channel (48, 54, 55) which connects the thermostat inlet fluidically to the thermostat outlet (e.g. Fig. 2); a circuit inlet (32) fluidically connected to the thermostat inlet (e.g. Fig. 2); a circuit outlet (28) fluidically connected to the thermostat outlet (e.g. Fig. 2); a control element (38) and a pressure loss member (Figs. 9a-9b), the pressure loss member being arranged in the bypass channel (Fig. 8), wherein a throughflow cross section through the bypass channel (Figs. 9a-9b; the flow through cross section is the sum of the cross sectional areas of all 126 combined) is independent of the switching position of the control element (the pressure loss member does not change shape or size); and the pressure loss member comprises a plurality of channels (126) arranged next to each other (Figs. 9a-9b) and each of the plurality of channels has a length corresponding to a multiple of their respective diameters (Fig. 9a; the thickness of the member can be defined as L = X *times* D, wherein D is the diameter of 126, X is any Real Number, and L is the thickness of the member and therefore the length of the channels).

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive.
The remarks regarding the Objections and 112 rejections of the previous office action are accepted. The remarks regarding claims 10 and 17 are entirely dependent up on the new claim limitations which are addressed above for the first time on the record and therefore not addressed again here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763